12/10/2020                         Case 3:20-cv-18404-BRM-ZNQ Document 25-4   Filed 06/15/21
                                                                         GPS Industries »    Page 1 of 4 PageID: 297


http://www.gpsindustries.com/                                                                           Go   DEC JUN JUL
                                                                                                                                     👤    ⍰❎
247 captures                                                                                                     06                       f 🐦
22 Sep 2002 - 23 Oct 2020                                                                                    2016 2017 2018   ▾   About this capture



     (http://web.archive.org/web/20170606083009/http://www.gpsindustries.com/)

        HOME
        SOLUTIONS (HTTP://WEB.ARCHIVE.ORG/WEB/20170606083009/HTTP://WWW.GPSINDUSTRIES.COM/SOLUTIONS/)
        TESTIMONIALS (HTTP://WEB.ARCHIVE.ORG/WEB/20170606083009/HTTP://WWW.GPSINDUSTRIES.COM/TESTIMONIALS/)
        ABOUT US (HTTP://WEB.ARCHIVE.ORG/WEB/20170606083009/HTTP://WWW.GPSINDUSTRIES.COM/ABOUT-US/)
        CONTACT (HTTP://WEB.ARCHIVE.ORG/WEB/20170606083009/HTTP://WWW.GPSINDUSTRIES.COM/CONTACT/)




         Telematics.
                         Worldwide.
             World wide leader in telematics connecting
                 over 60,000 vehicles in over 50 countries.




web.archive.org/web/20170606083009/http://www.gpsindustries.com/                                                                                 1/4
12/10/2020                         Case 3:20-cv-18404-BRM-ZNQ Document 25-4   Filed 06/15/21
                                                                         GPS Industries »    Page 2 of 4 PageID: 298


http://www.gpsindustries.com/                                                                                             Go    DEC JUN JUL                👤    ⍰❎
247 captures                                                                                                                         06                         f 🐦
22 Sep 2002 - 23 Oct 2020                                                                                                      2016 2017 2018       ▾   About this capture




             GPSi™, with o ices in Sarasota, FL, Austin, TX, the UK, Sydney, AU and Hong Kong, is a leading provider of cloud-based telematics solutions,
              tracking more than 60,000 connected vehicles in over 50 countries. GPSi develops custom so ware solutions for fleet managers in various
             industries, from luxury motorcoaches to golf cars to school buses. GPSi’s intuitive so ware provides operators the information they need at
             their fingertips – and with 24/7/365 U.S.-based customer support, a global field service organization and zero third party contractors, GPSi is
                           dedicated to delivering the best customer service in the industry. Connect™ with GPSi today to schedule a demo!
                        (http://web.archive.org/web/20170606083009/mailto:sales@gpsindustries.com?subject=Schedule%20a%20Demo!)




                   SOLUTIONS                                                                                  TESTIMONIALS




web.archive.org/web/20170606083009/http://www.gpsindustries.com/                                                                                                       2/4
12/10/2020                         Case 3:20-cv-18404-BRM-ZNQ Document 25-4   Filed 06/15/21
                                                                         GPS Industries »    Page 3 of 4 PageID: 299


http://www.gpsindustries.com/                                                                                              Go    DEC JUN JUL
                                                                                                                                                         👤    ⍰❎
247 captures                                                                                                                          06                      f 🐦
22 Sep 2002 - 23 Oct 2020                                                      AWARDS                                           2016 2017 2018    ▾   About this capture




                                                                        CONNECT WITH US




          (http://web.archive.org/web/20170606083009/https://twitter.com/gpsicoach)




          (http://web.archive.org/web/20170606083009/https://www.facebook.com/gpsicoach)




                             Privacy Policy (http://web.archive.org/web/20170606083009/http://visagehelp.com/public/GPS%20Privacy%20Policy.pdf)




web.archive.org/web/20170606083009/http://www.gpsindustries.com/                                                                                                     3/4
12/10/2020                         Case 3:20-cv-18404-BRM-ZNQ Document 25-4   Filed 06/15/21
                                                                         GPS Industries »    Page 4 of 4 PageID: 300


http://www.gpsindustries.com/                                                                                                                     Go DEC JUN JUL
                                             © 2016 All Rights Reserved. GPSI Ι 888.575.2901 Ι support@gpsindustries.com Ι 1074 N Orange Ave Ι Sarasota, FL 34236
                                                                                                                                                                           👤    ⍰❎
247 captures                                                                                                                                          06                        f 🐦
22 Sep 2002 - 23 Oct 2020                                                                                                                      2016 2017 2018       ▾   About this capture




web.archive.org/web/20170606083009/http://www.gpsindustries.com/                                                                                                                       4/4
